DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/956,805 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Pgs. 1-2, filed 06/01/2022, with respect to prior rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-4 are allowed.
Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Yuga et al. (WO 2016079908 A1), herein Yuga.  Yuga teaches a steel pipe with an overlapping composition and that the number of oxide-based inclusions having a size of 4 microns or more is 40 or less per 100 mm2 [0091]. This overlaps the claimed ranges. The inclusions contain Al, Ca and Mg as major components [0098]. However, Yuga does not expressly teach the composition ratios of the oxide-based inclusions as claimed.  Thus, it is unclear if the inclusions meet the ranges of number of inclusions per 100 mm2 based on the formulae 1-2 and/or 3-4. Further, Yuga does not teach the control of the Ca in the molten steel and the addition of Ca added in order for a ratio of the added Ca, Ca*, with respect to the weight of the molten steel to the value of the oxygen, %T.O in the molten steel is 0.63 < [Ca*] /[%T.O] < 0.91, which applicant has demonstrated is necessary via the examples set forth in Table 2-1 and Table 2-2 and Table 4-1 and 4-2.  In Table 2-1, examples  1-2, 1-3, 1-4 and 1-5 have the ratio values outside 0.63 < [Ca*] /[%T.O] < 0.91 and result in inclusions outside the claimed ranges.  In Table 2-1, examples 1-3 and 1-4 have compositions within the claimed ranges.  These examples have demonstrated that in addition to the claimed the composition, the ratio of the added Ca, Ca* to the weight of the molten steel to the value of the oxygen, %T.O  must be more than 0.63 and less than 0.91 to achieve the numbers of inclusions per 100 mm2 as claimed.   Thus, the claims are deemed to be allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784